Appeal from an order of the Family Court of St. Lawrence County, entered December 11, 1975, which committed the guardianship and custody of appellant’s infant son to the respondent commissioner. Five days after he was born on April 8, 1972, Bradley U was placed in foster care with the permission of his mother, the appellant herein. The instant proceeding was brought some three years later pursuant to subdivision 7 of section 384 of the Social Services Law, as it then existed, to commit the guardianship and custody of this dependent child to the respondent, an authorized agency, without appellant’s consent, thereby terminating her parental rights on the ground she was unable to care for him by reason of mental illness (see L 1973, ch 863, § 2). The evident purpose of the proceeding was to facilitate the adoption of Bradley U by the foster parents with whom he had been continuously residing (cf. Matter of Berman [Becky A. H.], 49 AD2d 327, mot for lv to app den 38 NY2d 708). We agree that clear and convincing proof of appellant’s mental illness was adduced at the hearing. Even if portions of the case record maintained by respondent were improperly admitted into evidence, the Family Court made it plain that objectionable material would not be considered in reaching a determination and, in any event, its decision accurately concludes that the expert testimony presented was itself sufficient to warrant the relief granted without reliance on the challenged exhibit. We have carefully reviewed the record and perceive no reason to disturb the order appealed from. Order affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.